Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-4 are objected to because of the following informalities: The claims recite the limitation “the mode logic” with insufficient antecedent basis.  Appropriate correction is required.
				REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The most pertinent prior art is cited in the attached PTO-892 form.
Regarding to claims 1 and 8: The primary reasons for the indication of the allowability of the claims is the inclusions therein, in combination as currently claimed, of the limitation that mode circuitry to direct address data from the address bus to each primitive and print data or actuation data from each data line to the corresponding primitive when the mode signal has the first value; and direct data representing adjustment data from one of the address bus and the set of data lines to at least one of the memories when the mode signal has the second value is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Regarding to claim 13: The primary reasons for the indication of the allowability of the claims is the inclusions therein, in combination as currently claimed, of the limitation that the method including directing adjustment data from one of an address bus and a set of data lines to at least one of the memories of the primitive zones during a program mode of operation and directing address data from the address bus and actuation data to each primitive from a corresponding data line of the set of data lines during a non- program mode of operation is neither disclosed nor taught by the cited prior art of record, alone or in combination.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853